Filed 10/19/18; Certified for publication 11/13/18 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                               DIVISION THREE


LLOYD COPENBARGER, as Trustee,
etc.,
                                                                      G054731
    Plaintiff and Respondent,
                                                                      (Super. Ct. No. 30-2012-00605730-
         v.                                                           CU-BC-CJC)

MORRIS CERULLO WORLD                                                  OPINION
EVANGELISM, INC.

    Defendant and Appellant.


                  Appeal from a judgment of the Superior Court of Orange County, Deborah
C. Servino, Judge. Reversed and remanded.
                  Galuppo & Blake, Louis A. Galuppo, Steven W. Blake, Andrew E. Hall
and Daniel T. Watts for Defendant and Appellant.
                  HamptonHolley, George L. Hampton IV, Colin C. Holley and Laura J.
Petrie for Plaintiff and Respondent.
                                           *              *              *
                                   INTRODUCTION
              Lloyd Copenbarger, as Trustee of the Hazel I. Maag Trust (the Maag
Trust), sued Morris Cerullo World Evangelism, Inc. (MCWE) for declaratory relief and
breach of a settlement agreement made to resolve various disputes, including an unlawful
               1
detainer action. The Maag Trust alleged MCWE breached the settlement agreement by
failing to dismiss with prejudice the unlawful detainer action and sought, as damages,
attorney fees incurred in that action from the date of the settlement agreement to the date
on which MCWE did dismiss the action.
              Following a bench trial, the trial court found MCWE had breached the
settlement agreement by not timely dismissing with prejudice the unlawful detainer
action. As damages, the court awarded the Maag Trust $118,000—representing the
attorney fees it claimed to have incurred during the relevant time period.
              On appeal, MCWE does not challenge the finding that its failure to dismiss
the unlawful detainer action constituted a breach of the settlement agreement. Instead,
MCWE makes a number of arguments challenging the damages awarded. Most
significantly, MCWE argues (1) the Maag Trust could not as a matter of law recover its
attorney fees incurred in the unlawful detainer action as damages for breach of the
settlement agreement because attorney fees are costs of suit, and (2) the Maag Trust
failed to present competent evidence sufficient to prove the amount of damages.




1
  This is the fifth appeal arising out of a sublease between MCWE as sublessor and
Newport Harbor Offices & Marina, LLC (NHOM) as sublessee of real property in
Newport Beach, and related agreements, business dealings, and disputes. The other four
were Newport Harbor Offices & Marina, LLC v. Morris Cerullo World Evangelism
(2018) 23 Cal.App.5th 28; Newport Harbor Ventures, LLC v. Morris Cerullo World
Evangelism (2016) 6 Cal.App.5th 1207, affirmed (2018) 4 Cal.5th 637; Newport Harbor
Offices & Marina, LLC v. Morris Cerullo World Evangelism (Feb. 3, 2016, G050243)
[nonpub. opn.]; and Copenbarger v. Morris Cerullo World Evangelism (2013) 215
Cal.App.4th 1237.

                                             2
              It appears to us the Maag Trust could recover, as damages for breach of the
settlement agreement, its attorney fees incurred in the unlawful detainer action. One
purpose for the Maag Trust entering into the settlement agreement was to avoid
continuing to run up attorney fees in the unlawful detainer action; had MCWE performed
its obligations under the settlement agreement by dismissing the action, the Maag Trust
would not have incurred those fees.
              We reverse the judgment against MCWE, however, because there was a
wholesale failure of proof of the amount of damages on the part of the Maag Trust. At
trial, the Maag Trust did not attempt to authenticate as business records its attorney
invoices and admit them into evidence. Nor did the Maag Trust present testimony from
its attorneys, or anyone else, of billing rates and the work performed in the unlawful
detainer action. The Maag Trust offered only the testimony of Lloyd Copenbarger,
whose testimony about the invoices was hearsay and violated the secondary evidence
rule, and who testified he did not know what the Maag Trust’s attorneys did in the
unlawful detainer action. As the evidence was insufficient to support the judgment, we
reverse with directions to enter judgment in favor of MCWE on the Maag Trust’s
complaint.
                                          FACTS
              MCWE is the lessee of a 50-year ground lease (the Ground Lease) of real
property (the Property) in Newport Beach. The Property was improved with an office
building and marina (the Improvements). The Ground Lease terminates on December 1,
2018.
              In 2004, MCWE subleased the Property and sold all of the Improvements
to NHOM (the Sublease). The Sublease terminates on November 18, 2018. Paul
Copenbarger and Kent McNaughton were the members and managers of NHOM.
              To acquire the Sublease and fund the purchase of the Improvements,
NHOM obtained a $1.15 million loan from Plaza del Sol Real Estate Trust (Plaza del Sol)

                                             3
and a $3 million loan from the Maag Trust. Lloyd Copenbarger, who is Paul
Copenbarger’s brother, is the trustee of the Maag Trust. The $3 million loan from the
Maag Trust was evidenced by a promissory note (the Maag Note) and secured by a first
priority deed of trust on the Sublease and the Improvements (the Maag Deed of Trust).
The $1.15 million loan from Plaza del Sol was evidenced by a promissory note (the Plaza
del Sol Note) and secured by a second priority deed of trust on the Sublease and the
Improvements (the Plaza del Sol Deed of Trust).
              Starting in 2009, NHOM experienced cash flow problems due to “a
shortage of rents.” In July 2009, Paul Copenbarger described NHOM’s cash flow as
“rather grim.” Necessary maintenance and repairs were not made, and NHOM’s property
manager began notifying NHOM of deferred maintenance issues at the Property. In late
August 2009, the Maag Trust notified NHOM of defaults of NHOM’s obligations under
the Maag Note, including failure to maintain the Property and to make timely loan
payments.
              In 2010, the Maag Trust offered to make NHOM’s note payments to Plaza
del Sol if MCWE agreed to forbear from declaring a default of the Sublease for one year.
MCWE agreed. In April 2010, Cerullo, Plaza del Sol, and the Maag Trust entered into an
“Agreement re: Assignment and Transfer of Promissory Note and Deed of Trust and
Ground Lease Enforcement” (the Agreement Re: Assignment). Under the terms of the
Agreement Re: Assignment, the Maag Trust agreed to make certain payments on the
Plaza del Sol Note, reimburse Plaza del Sol for real property taxes it paid on the
Improvements and the Property, and make future payments to Plaza del Sol in an amount
equal to payments due on the Plaza del Sol Note as such payments became due. MCWE
and Plaza del Sol agreed not to declare a default under the Sublease on account of then-
existing defaults so long as the Maag Trust made the agreed-upon payments.
              In June 2011, MCWE commenced an unlawful detainer action against
NHOM, Orange County Superior Court Case No. 30-2011-00485656 (the UD Action),

                                             4
based on allegations NHOM failed to maintain and undertake required repairs to the
Improvements. Six months later, the Maag Trust intervened in the UD Action as a party
defendant under the theory that if NHOM were evicted and the Sublease terminated, then
the Maag Trust’s security interest created by the Maag Deed of Trust would be destroyed.
              In August 2012, MCWE, Plaza del Sol, and the Maag Trust entered into a
settlement agreement (the Settlement Agreement). The Settlement Agreement
“rescind[ed] and cancel[ed] the Agreement Re: Assignment,” required the Maag Trust to
pay $400,000 (split into two payments) to MCWE, and obligated Plaza del Sol to assign
the Plaza del Sol Note and the Plaza del Sol Deed of Trust to the Maag Trust. The
Settlement Agreement states each party would bear its own costs and attorney fees, but
that “[i]n any dispute involving the enforcement of this [Settlement] AGREEMENT, the
prevailing party shall be entitled to recover . . . its reasonable attorneys’ fees and all other
reasonable costs and expenses incurred therein.”
              The Settlement Agreement states MCWE “[w]ill, and hereby does, dismiss
the UD [Action] with prejudice.” Lloyd Copenbarger wanted to end the litigation and
stop paying attorney fees in the UD Action. Although the Settlement Agreement was
signed in August 2012, and required a dismissal with prejudice, MCWE did not dismiss
the UD Action until October 2015, and then did so without prejudice.
                                PROCEDURAL HISTORY
              In October 2012, counsel for MCWE sent a letter to the Maag Trust
purporting to rescind the Settlement Agreement. Two weeks later, the Maag Trust filed a
                                                                                               2
complaint against MCWE and Plaza del Sol for declaratory relief and breach of contract.
The complaint alleged MCWE and Plaza del Sol breached the Settlement Agreement by
failing to dismiss the UD Action and by not delivering the Plaza del Sol Note and Plaza

2
  The Maag Trust later filed an amended complaint adding causes of action for
declaratory relief and breach of contract based on the Agreement re: Assignment. The
Maag Trust dismissed those causes of action before trial.

                                               5
del Sol Deed of Trust to the Maag Trust. As damages for breach of contract, the Maag
Trust alleged it “suffered damages in an amount in excess of the jurisdiction of this court
in an amount subject to proof in that: a) its title to and security interest in the P[roperty]
has been and continues to be damaged, clouded and disparaged, and b) it has not received
the [Plaza del Sol Note], the [Plaza del Sol Deed of Trust] or the Three Hundred
Thousand Dollars ($300,000.00) note for which it has already paid a sum in excess of
Three Hundred Thousand Dollars ($300,000.00) as well as other goods and valuable
consideration.”
              MCWE and Plaza del Sol filed a cross-complaint for rescission of the
Settlement Agreement. However, in 2015, MCWE and Plaza del Sol changed course and
amended their cross-complaint to assert reformation and specific performance. Only then
did MCWE dismiss the UD Action, without prejudice.
              A bench trial was conducted over four days in May 2016. The trial court
granted MCWE’s motion in limine to exclude evidence and argument that MCWE
breached the Settlement Agreement by failing to turn over the Plaza del Sol Note and the
Plaza del Sol Deed of Trust. The Maag Trust’s only theory of damages presented at trial
was that it incurred $118,000 in attorney fees defending the UD Action between August
2012, when the Settlement Agreement was executed, and November 2015, when MCWE
dismissed the UD Action. In support of this theory of damages, Lloyd Copenbarger
testified he had received invoices from his attorney in the amount of $118,000. The trial
court overruled MCWE’s objections to that testimony based on hearsay and the
secondary evidence rule. Lloyd Copenbarger testified he had the invoices, but did not
bring them to court and had never reviewed them. Lloyd Copenbarger claims he had paid
about $90,000 toward the invoices out of his own pocket.
              The trial court ruled in favor of the Maag Trust and against MCWE and
Plaza del Sol on the declaratory relief and breach of contract causes of action and
awarded the Maag Trust $118,000 in damages. Plaza del Sol moved to correct the

                                               6
judgment or for a new trial on the ground there was no evidence it had done anything to
breach the Settlement Agreement. The court granted the motion, vacated the previously
entered judgment, and entered a new judgment and statement of decision in January
2017.
              The new judgment awarded the Maag Trust $118,000 in damages against
MCWE only, awarded judgment in favor of Plaza del Sol on the Maag Trust’s first
amended complaint, and awarded judgment in favor of the Maag Trust and against
MCWE and Plaza del Sol on the cross-complaint.
              In the statement of decision, the trial court found the Settlement Agreement
was “valid, binding, and of full force and effect” and rejected MCWE’s claim for its
reformation. The court found MCWE materially breached the Settlement Agreement by
“not promptly dismissing with prejudice the UD [Action]” and this breach excused
further performance by the Maag Trust. The court concluded the Maag Trust could
recover the attorney fees incurred in the UD Action as damages for breach of the
Settlement Agreement: “The entire purpose of the Settlement Agreement was to halt
litigation in the UD [A]ction. Specifically, MCWE agreed to promptly dismiss with
prejudice the UD [A]ction. Accordingly, the natural consequence of breaching this
particular provision of the Settlement Agreement was the Maag Trust incurring additional
attorney fees and costs of litigation in the UD [A]ction.”
              As for the amount of the Maag Trust’s damages, the court found: “The
only evidence [the] Maag Trust presented as damages from MCWE’s breach of the
Settlement Agreement was Lloyd Copenbarger’s testimony that the Maag Trust incurred
$118,000 in attorney’s fees in the UD [Action] between August 2012 and October 2015
(when the UD [Action] was dismissed). Maag Trust has not shown any other damages.”
The court also found that “even without corroborating attorney bills, Lloyd
Copenbarger’s testimony is credible.”



                                             7
              In addition, the trial court, on its own initiative, took judicial notice of
documents filed in the UD Action from September 2012 until the UD Action was
consolidated with this litigation in April 2013. The court found: “Litigation activity,
including ones before an appointed referee, occurred in the action between August 2012
and April 10, 2013. The jury trial on the UD [A]ction was stayed on April 19, 2013. [¶]
The Court also notes activity within this matter after the UD [A]ction was
consolidated. . . . The stay was lifted approximately six months later on October 25,
2013. With the exception of settlement activities, the matter was also stayed from May
20, 2014 to January 20, 2015 while the parties discussed settlement of both the UD
[A]ction and this action as consolidated. When the matter was not stayed, some litigation
activity in the UD [Action] occurred between October 25, 2013 and October 7, 2015,
such as opposing a motion for relief from the court’s order dismissing the UD [A]ction
and continued settlement activities. The court determines that Maag Trust is entitled to
$118,000 as damages from MCWE’s breach of the Settlement Agreement.”
              MCWE timely filed a notice of appeal from the judgment entered in
January 2017. Plaza del Sol is not a party to this appeal. The Maag Trust did not appeal
from the judgment in favor of Plaza del Sol on the Maag Trust’s complaint, and Plaza del
Sol did not appeal from the judgment on its cross-complaint.
                                       DISCUSSION
                                              I.

                Whether the Maag Trust Could Recover Attorney Fees
               Incurred in the UD Action as Damages for Breach of the
                                Settlement Agreement.
              The Maag Trust’s theory of damages was MCWE’s refusal to dismiss the
UD Action, as required by the Settlement Agreement, resulted in the Maag Trust
incurring attorney fees of $118,000 in defending the UD Action from the date the
Settlement Agreement was signed to the date the UD Action was dismissed. MCWE


                                               8
argues the Maag Trust could not, as a matter of law, recover attorney fees incurred in the
UD Action as damages for breach of the Settlement Agreement. Such attorney fees,
according to MCWE, are costs of suit, not damages, and may only be recovered by
posttrial motion.
              An element of a breach of contract cause of action is damages proximately
caused by the defendant’s breach. (Oasis West Realty, LLC v. Goldman (2011) 51
Cal.4th 811, 821.) The statutory measure of damages for breach of contract is “the
amount which will compensate the party aggrieved for all the detriment proximately
caused thereby, or which, in the ordinary course of things, would be likely to result
therefrom.” (Civ. Code, § 3300.) “Contract damages seek to approximate the
agreed-upon performance. ‘[I]n the law of contracts the theory is that the party injured
by breach should receive as nearly as possible the equivalent of the benefits of
performance.’” (Applied Equipment Corp. v. Litton Saudi Arabia Ltd. (1994) 7 Cal.4th
503, 515.)
              Detriment caused by MCWE’s breach of the Settlement Agreement would
include the attorney fees incurred by the Maag Trust in defending the UD Action. A
benefit, and intended goal, of the Settlement Agreement was for the Maag Trust to avoid
incurring more attorney fees in the UD Action—hence, the Settlement Agreement
required immediate dismissal with prejudice of the UD Action. Had MCWE dismissed
the UD Action with prejudice as required by the Settlement Agreement, the Maag Trust
would not have incurred attorney fees defending the UD Action from the date on which
the Settlement Agreement was signed to the date on which MCWE dismissed the UD
Action. Thus, the Maag Trust’s attorney fees incurred in the UD Action within that time
frame fall within the scope of statutory breach of contract damages.
              As MCWE emphasizes, California follows the American rule, under which
each party to a lawsuit ordinarily must pay his or her own attorney fees incurred in that
lawsuit. (Trope v. Katz (1995) 11 Cal.4th 274, 278; Gray v. Don Miller & Associates,

                                             9
Inc. (1984) 35 Cal.3d 498, 504.) Code of Civil Procedure section 1021 codifies this rule,
providing that the measure and mode of attorney compensation are left to the agreement
of the parties “[e]xcept as attorney’s fees are specifically provided for by statute.”
              There is a difference, however, between attorney fees sought qua damages
and attorney fees sought qua costs of suit. In Brandt v. Superior Court (1985) 37 Cal.3d
813, 819, the California Supreme Court recognized, in a tort action for wrongful denial of
insurance policy benefits, the insured may recover as tort damages the attorney fees
incurred to obtain the policy benefits wrongly denied. Brandt fees are damages, not
costs. (Essex Ins. Co. v. Five Star Dye House, Inc. (2006) 38 Cal.4th 1252, 1258.)
              Although Brandt dealt with a tort cause of action, the principle that attorney
fees qua damages are recoverable as damages, and not as costs of suit, applies equally to
breach of contract. In this case, for example, the Maag Trust’s attorney fees incurred in
defending the UD Action are damages caused by MCWE’s breach of the Settlement
Agreement. Those attorney fees were not costs of suit because they were not costs
incurred in the action to enforce the Settlement Agreement. In contrast, the Maag Trust’s
attorney fees incurred in the lawsuit for breach of the Settlement Agreement would be, if
recoverable, costs of suit because they were incurred in the litigation in which they were
sought. (Code Civ. Proc., § 1033.5, subd. (a)(10).)
              MCWE relies on two Court of Appeal opinions in support of the argument
that attorney fees may never be recovered as damages for breach of contract. In v. Arnett
(1980) 113 Cal.App.3d 59, 63, the plaintiff sued the defendants for personal injuries. Just
before trial, the parties settled, but the plaintiff repudiated the settlement agreement. The
defendants filed a cross-complaint to enforce the settlement agreement and sought as
damages attorney fees incurred in having to continue defending the personal injury
lawsuit. (Ibid.) A jury awarded the defendants damages for breach of the settlement
agreement. (Id. at p. 64.) The Court of Appeal reversed because “to allow [the
defendants] to recover their attorney fees would be contrary to the well-established rule

                                              10
that in the absence of a special statute or a contractual provision for attorney’s fees, the
prevailing party is not entitled to recover attorney’s fees from his opponent.” (Id. at
p. 67.)
              Navellier v. Sletten (2003) 106 Cal.App.4th 763 (Navellier) arose out of the
breach of a release agreement. The plaintiffs sued defendant for fraud and breach of
contract. (Id. at p. 766.) In the breach of contract cause of action, the plaintiffs alleged
the defendant breached the release agreement by pursuing counterclaims in a federal
lawsuit. (Id. at pp. 767-768.) The trial court denied the defendant’s special motion to
strike under the anti-SLAPP statute. (Id. at p. 766.) The Court of Appeal reversed. The
second prong of the anti-SLAPP analysis requires a plaintiff to demonstrate a probability
of prevailing on its claim. (Id. at p. 768.) The Court of Appeal concluded the plaintiffs
could not meet this burden on the breach of contract cause of action because the
“Plaintiffs’ major item of damages, the attorney’s fees they incurred in connection with
defendant’s counterclaims, is not available as a matter of law because neither a statute nor
a release provides for recovery of attorney’s fees in this case.” (Id. at p. 776.)
              We question whether Olson and Navellier were correctly decided because
both opinions fail to recognize the difference between attorney fees sought as damages
                                          3
and attorney fees sought as costs of suit. We are not bound by those opinions. (Sarti v.



3
  Both the Navellier and Olson opinions mention the lack of an attorney fees provision in
the contracts. (Navellier, supra, 106 Cal.App.4th at p. 776 [“neither a statute nor the
release provides for recovery of attorney’s fees in this case”]; Olson, supra, 113
Cal.App.3d at pp. 67-68 [“There is no contention or evidence there was any provision in
the contract for attorney fees”].) Here, the Settlement Agreement does provide for
prevailing party attorney fees. MCWE contends the attorney fees provision in the
Settlement Agreement permits recovery only by the prevailing party in an action to
enforce or for breach of the Settlement Agreement and, therefore, would not permit
recovery of attorney fees in the UD Action. But that contention serves to emphasize the
point that attorney fees incurred in the UD Action are not costs of this lawsuit but
damages for breach of the Settlement Agreement.

                                              11
Salt Creek Ltd. (2008) 167 Cal.App.4th 1187, 1193 [“there is no horizontal stare decisis
in the California Court of Appeal”].)
              Although it appears to us attorney fees may be recovered as damages for
breach of contract, we do not need to decide the issue. Nor do we need to decide
whether, as MCWE contends, the Maag Trust had to plead attorney fees as special
damages in its complaint, whether the Maag Trust failed to disclose those damages in
discovery, or whether the Maag Trust had to plead and prove excuse of its own failure to
perform its obligations under the Settlement Agreement. Nor do we need to decide the
offset issue. If attorney fees were recoverable as damages for breach of the Settlement
Agreement, the Maag Trust failed to prove them.
                                            II.

               The Maag Trust Failed to Prove Damages for Breach of
                           the Settlement Agreement.
              “No damages can be recovered for breach of contract which are not clearly
ascertainable in both their nature and origin.” (Civ. Code, § 3301.) “‘Damages which
are remote, contingent, or merely possible cannot serve as a legal basis for recovery.’”
(Westside Center Associates v. Safeway Stores 23, Inc. (1996) 42 Cal.App.4th 507, 531.)
The plaintiff in a breach of contract action has the burden of proving nonspeculative
damages with reasonable certainty. (Richman v. Hartley (2014) 224 Cal.App.4th 1182,
1186; Munoz v. MacMillan (2011) 195 Cal.App.4th 648, 662.)
              The Maag Trust’s proof of its damages came solely from the testimony of
Lloyd Copenbarger. He testified he had received invoices from the attorneys who
represented the Maag Trust in the UD Action. He testified the invoices included services
of counsel representing the Maag Trust in the lawsuit for breach of the Settlement
Agreement.
              Lloyd Copenbarger was asked, based on his review of the invoices, how
much the Maag Trust paid in attorney fees. MCWE objected on grounds of the


                                            12
secondary evidence rule and hearsay. The court overruled the objections, and Lloyd
testified, “approximately $118,000.” When asked on cross-examination if he had written
checks for the $118,000, he answered he had not, he thought he had paid about $90,000,
and he was not sure “what portion went to what portion.” He testified the $118,000
“represents the unlawful detainer fees that were paid that had to be incurred because
[MCWE] didn’t dismiss the [UD A]ction.”
              Lloyd Copenbarger testified he had copies of the invoices for the attorney
fees, but did not bring the invoices with him to trial and had “nothing here today in regard
to those fees.” When asked what work was done for the $118,000 in attorney fees, he
answered, “I don’t know the specific actions. I just . . . know the billing statement
information that I was given by . . . my attorney.” Asked if he had reviewed the invoices
before testifying at trial, he answered: “I didn’t review the billings period. There are no
funds with which to pay those attorneys at this time, . . . and—I’m not disputing any of
their bills, and so I didn’t review them.”
              Lloyd Copenbarger was also asked what services he received from his
attorneys in the UD Action. He answered: “I don’t know. The attorneys were doing
what they had to do involved in the case. Whether they had to do nothing or whether
they were involved in substantial actions, I don’t know. . . . The record will show, and
that will be something for [attorney] Hampton and whoever would have that information.
I don’t recall participating in anything. Maybe I signed some papers, but I was not
involved—physically or personally involved to any degree in any of this litigation, except
for depositions where I was being deposed.”
              Lloyd Copenbarger testified he had no independent recollection of what
work was performed or the specific dollar amounts. He later testified: “I was not a
litigation manager. I was not determining what actions these attorneys took in this
matter. They were . . . given the instruction by me to defend the Maag Trust and to
protect that security interest. I did not . . . even communicate with them on a day-to-day

                                             13
basis as to what they were doing. . . . I didn’t try to be . . . a supervisor of the litigation
and . . . so don’t know what motions were made. I don’t know what meetings were had.
I don’t know what discussions were had. Their billing statements would represent that,
and I’m confident that those billing statements, . . . if this is . . . a crucial issue, can be
produced . . . to substantiate that.”
               When asked how much had been paid to the law firm of HamptonHolley
for attorney fees in the UD Action, Lloyd Copenbarger testified he did not know: “I pay
the attorneys, and they apply them to . . . the matters that they’re working on.”
               Lloyd Copenbarger’s testimony about the attorney invoices was
inadmissible as hearsay and under the secondary evidence rule. An invoice itself is
hearsay, and is not admissible to prove the work or services reflected in the invoice were
performed, unless a foundational showing is made of an exception to the hearsay rule.
(Pacific Gas & E. Co. v. G. W. Thomas Drayage etc. Co. (1968) 69 Cal.2d 33, 43;
Gorman v. Tassajara Development Corp. (2009) 178 Cal.App.4th 44, 87; In re
Leanna W. (2004) 120 Cal.App.4th 735, 743.) If the proper foundation is laid, invoices
are admissible as business records to prove the occurrence of the act, condition, or event
recorded in the business record. (Evid. Code, § 1271; Jazayeri v. Mao (2009) 174
Cal.App.4th 301, 320-321.) “Although a bill may evidence the rendition of the services
set forth thereon [citation], in order to be competent evidence under [the business records
exception to the hearsay rule], it must be supported by the testimony of a witness
qualified to testify as to its identity and the mode of its preparation.” (California Steel
Buildings, Inc. v. Transport Indemnity Co. (1966) 242 Cal.App.2d 749, 759.)
               The Maag Trust did nothing to lay the foundation for admitting the invoices
into evidence; the Maag Trust did not even bring the invoices to trial. Lloyd
Copenbarger’s testimony about the invoices is therefore double hearsay.
               Evidence Code section 1521, known as the “Secondary Evidence Rule,”
provides: “(a) The content of a writing may be proved by otherwise admissible

                                                14
secondary evidence. The court shall exclude secondary evidence of the content of
writing if the court determines either of the following: [¶] (1) A genuine dispute exists
concerning material terms of the writing and justice requires the exclusion. [¶]
(2) Admission of the secondary evidence would be unfair. [¶] (b) Nothing in this section
makes admissible oral testimony to prove the content of a writing if the testimony is
inadmissible under Section 1523 (oral testimony of the content of a writing). [¶]
(c) Nothing in this section excuses compliance with Section 1401 (authentication).”
              Evidence Code section 1523, subdivision (a) provides: “Except as
otherwise provided by statute, oral testimony is not admissible to prove the content of a
writing.” Oral testimony is admissible to prove the content of a writing if the proponent
does not have possession or control of a copy of the document and the original has been
lost or destroyed, or if the proponent does not have possession or control of the original
or a copy of document and neither the original nor the copy was reasonably procurable by
court process or made available by other means. (Id., subds. (b) & (c)(1).)
              Here, the invoices for attorney fees were not lost or destroyed. Lloyd
Copenbarger testified he had the invoices, and his attorneys would have copies of them
too, but he chose not to bring the invoices with him to trial. Thus, under Evidence Code
section 1523, Lloyd Copenbarger’s testimony was inadmissible to prove the content of
the invoices. The trial court should have sustained MCWE’s secondary evidence rule and
hearsay objections to Lloyd Copenbarger’s testimony.
              Lloyd Copenbarger’s testimony, even if admissible, was insufficient to
prove the amount of attorney fees or the nature of the work performed. Although the trial
court found Lloyd Copenbarger to be credible, the problem is not credibility: The
problem is Lloyd Copenbarger provided no relevant information of the time spent, work
performed, or the hourly rates of attorneys in the UD Action. A party seeking fees as a
prevailing party must present evidence of the time spent and the hourly rate of each
attorney. (E.g., El Escorial Owners’ Assn. v. DLC Plastering, Inc. (2007) 154

                                             15
Cal.App.4th 1337, 1366 [prevailing parties “must prove the hours they sought were
reasonable and necessary”]; Levy v. Toyota Motor Sales, U.S.A., Inc. (1992) 4
Cal.App.4th 807, 816 [party seeking attorney fees has the “burden of showing that the
fees incurred were ‘allowable,’ were ‘reasonably necessary to the conduct of the
litigation,’ and were ‘reasonable in amount’”].)
              Lloyd Copenbarger testified (1) he did not review the invoices, (2) did not
recall participating in or supervising counsel in the UD Action, (3) did not know what his
attorneys did or what legal services were performed in the UD Action, and (4) did not
know which part of the fees were incurred in, and what services were performed for, the
UD Action and which were for the lawsuit for breach of the Settlement Agreement. This
is a wholesale failure of proof. No admissible evidence was presented of the nature of
the legal work performed on behalf of the Maag Trust in the UD Action, the attorney
billing rates, or of the amount of attorney fees incurred.
              The trial court took judicial notice of documents filed in the UD Action
from September 2012 until the UD Action was consolidated with this litigation in April
2013. MCWE argues the trial court, by doing so, committed misconduct. We do not
address that argument. The documents filed in the UD Action have little materiality.
“While judicial notice may be taken of court records (Evid. Code, § 452, subd. (d)), the
truth of matters asserted in such documents is not subject to judicial notice.” (Board of
Pilot Commissioners v. Superior Court (2013) 218 Cal.App.4th 577, 597; see Ragland v.
U.S. Bank National Assn. (2012) 209 Cal.App.4th 182, 193 [“‘When judicial notice is
taken of a document, however, the truthfulness and proper interpretation of the document
are disputable’”].) The judicially noticed, court-filed documents are not relevant
evidence of who prepared the documents, the amount incurred in attorney fees to prepare
them, and whether that amount was reasonable.
              The Maag Trust’s presentation of evidence did not afford MCWE the
ability to meaningfully cross-examine and challenge the reasonableness of the fees

                                             16
incurred. “The evidence should allow the court to consider whether the case was
overstaffed, how much time the attorneys spent on particular claims, and whether the
hours were reasonably expended.” (Christian Research Institute v. Alnor (2008) 165
Cal.App.4th 1315, 1320 [vague billing entries and block billing insufficient].) An award
of attorney fees may be based on declarations of counsel without production of detailed
time records; however, the hours spent must be substantiated. (Raining Data Corp. v.
Barrenechea (2009) 175 Cal.App.4th 1363, 1375.)
              The Maag Trust did not present any evidence to substantiate the amount of
attorney fees incurred in the UD Action. The Maag Trust easily could have done so.
Lloyd Copenbarger had possession of the invoices and they could have been made
admissible quite easily as business records. In addition, or in the alternative, the
attorneys who represented the Maag Trust in the UD Action could have testified about
their hourly rates, the work performed, and the amount of time spent on various tasks.
Such evidence is required when a prevailing party requests attorney fees by motion. No
less is required when attorney fees are sought as damages.
              The Maag Trust argues MCWE could have called as witnesses the
attorneys who represented the Maag Trust in the UD Action, but chose not to do so. But
the Maag Trust, not MCWE, bore the burden of proving damages. (Richman v. Hartley,
supra, 224 Cal.App.4th at p. 1186.)
              Absent actual damages, a plaintiff might recover nominal damages for
breach of contract. (Midland Pacific Building Corp. v. King (2007) 157 Cal.App.4th 264,
275.) In any event, the Maag Trust did not plead and does not argue it was entitled to
nominal damages.
              Proof of damages resulting from breach are an element of a breach of
contract cause of action. The Maag Trust had a full and fair opportunity to present its
evidence, but that evidence was insufficient to prove the Maag Trust incurred damages.
As a result, we reverse the judgment with directions to enter judgment in favor of

                                             17
MCWE. (Frank v. County of Los Angeles (2007) 149 Cal.App.4th 805, 833-834 [if
evidence is insufficient to support a judgment for plaintiff, a proper remedy is to reverse
with directions to enter judgment for defendant].)
                                            III.

                  The Trial Court Should Have Resolved All Claims
                 Presented in the Breach of Contract Cause of Action.
              MCWE also contends the trial court failed to completely dispose of all the
claims asserted in the Maag Trust’s breach of contract cause of action in that the court did
not rule on the claim that MCWE failed to deliver the Plaza del Sol Note and the Plaza
del Sol Deed of Trust to the Maag Trust. MCWE argues the Maag Trust conceded that
claim, and, therefore, MCWE is entitled to a ruling in its favor on it.
              The trial court issued a tentative statement of decision on September 14,
2016. The Maag Trust’s counsel submitted a proposed statement of decision which was
the same as the tentative statement of decision. In the tentative and proposed statements
of decision the court found: “The Settlement Agreement did not specifically require
MCWE to turn over the [Plaza del Sol] Note and Trust Deed. Rather, the Settlement
Agreement required [Plaza del Sol] Real Estate Trust to ‘assign the [Plaza del Sol Note]
and [Plaza del Sol Deed of Trust]’ to the Maag Trust. . . . However, such a requirement
could be reasonably read as an implicit requirement of the Settlement Agreement.
Accordingly, MCWE further breached the Settlement Agreement by failing to turn over
possession of the [Plaza del Sol] Note and Trust Deed.”
              MCWE filed an ex parte application to clarify, add to, and/or delete from
the tentative statement of decision. Among other things, MCWE asserted: “These
findings were made, however, despite a Motion in Limine that was unopposed by
Plaintiff and granted by this Court specifically excluding ‘evidence, argument, or
reference to a “breach” of the Settlement Agreement by MCWE for its failure to turn
over the original [Plaza del Sol Note] and [Deed of Trust].’ Thus, MCWE asserts that


                                             18
any reference to a ‘breach’ by MCWE for failing to turn over the [Plaza del Sol] Note
and [Plaza del Sol] Deed of Trust should be deleted from the Statement of Decision since
it should not have been and could not have been raised in the first place due to the
Court’s earlier ruling.”
               In response, the Maag Trust conceded: “The Maag Trust’s pleadings in this
action alleged multiple breaches of the Settlement Agreement. Prior to trial, Defendants
filed a Motion in Limine No. 7 seeking an order to preclude evidence or argument that
they breached the Settlement Agreement by failing to give the Maag Trust possession of
the promissory note originally provided by [NHOM] to . . . Plaza Del Sol . . . and the
related Deed of Trust. In their Motion in Limine No. 7, Defendants acknowledged
assigning the Note and Deed of Trust to the Maag Trust, and argued that any failure to
turn over possession was not a breach of the Settlement Agreement. The Maag Trust
chose not to oppose Defendants’ Motion in Limine No. 7, and the Court granted the
motion. Accordingly, the Maag Trust did not present evidence or argument at trial that
MCWE breached the Settlement Agreement by failing to turn over possession of the Note
and Deed of Trust.”
               In response to MCWE’s objections and the Maag Trust’s response, the trial
court changed the tentative statement of decision. The final statement of decision
includes this finding: “Because the Settlement Agreement was materially breached by
MCWE’s failure to promptly dismiss with prejudice the UD [Action], the Court need not
decide whether [the] Maag Trust suffered damages as a direct and proximate result of
MCWE’s alleged failure of not turning over possession of the [Plaza del Sol] Note and
Trust Deed.”
               The trial court’s decision not to decide the issue of delivery of the Plaza del
Sol Note and the Plaza del Sol Deed of Trust was expressly based on the court’s decision
that MCWE breached the Settlement Agreement by failing to timely dismiss the UD
Action. However, both claims (failure to deliver the note and failure to dismiss the UD

                                              19
Action) were pleaded in the complaint and they appear to be independent of each other.
The Maag Trust conceded it presented no evidence or argument at trial that MCWE
breached the Settlement Agreement by failing to turn over possession of the Plaza del Sol
Note and the Plaza del Sol Deed of Trust. MCWE therefore was entitled to a ruling in its
favor on that claim.
              It is unnecessary to remand for the trial court to make new findings or
revise the statement of decision for two reasons. First, we are reversing the judgment
with directions to enter judgment in MCWE’s favor, and that judgment is a final
resolution in MCWE’s favor of all claims presented in the breach of contract cause of
action. Second, this opinion becomes law of the case in further proceedings in this
matter.

                                     DISPOSITION
              The judgment in favor of the Maag Trust and against MCWE on the Maag
Trust’s complaint is reversed. The matter is remanded with directions to enter judgment
in favor of MCWE and against the Maag Trust on the Maag Trust’s complaint. MCWE
shall recover its costs on appeal.




                                                 FYBEL, J.

WE CONCUR:



O’LEARY, P. J.



BEDSWORTH, J.




                                            20
Filed 11/13/18

                            CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FOURTH APPELLATE DISTRICT

                                     DIVISION THREE


LLOYD COPENBARGER, as Trustee,
etc.,
                                                     G054731
    Plaintiff and Respondent,
                                                     (Super. Ct. No. 30-2012-00605730-
        v.                                           CU-BC-CJC)

MORRIS CERULLO WORLD                                 ORDER
EVANGELISM, INC.

    Defendant and Appellant.

                 Defendant and Appellate Morris Cerullo World Evangelism, Inc. has
requested that our opinion, filed on October 19, 2018, be certified for publication. It
appears that our opinion meets the standards set forth in California Rules of Court, rule
8.1105(c)(3), (4), (5), and (6). The request is GRANTED. The opinion is ordered
published in the Official Reports.

                                                 FYBEL, J.


WE CONCUR:


O’LEARY, P. J.


BEDSWORTH, J.